     Case 1:19-cv-00396-DAD-HBK Document 70 Filed 07/21/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       DYRELL WAYNE JONES,                                  Case No. 1:19-cv-00396-DAD-HBK
12                          Plaintiff,                        AMENDED ORDER SCHEDULING
                                                              SETTLEMENT CONFEFENCE FOR
13             v.                                             TUESDAY, AUGUST 17, 2021 AT 10:30
                                                              A.M.1
14       J. WALINGA; ET. AL.,
15                          Defendants.
16

17            Plaintiff, who is proceeding pro se, filed a 42 U.S.C. § 1983 civil rights action as a

18   prisoner and is currently incarcerated at Salinas Valley State Prison. The Court determines that

19   this case will benefit from a settlement conference and the parties 14-day period to object has

20   expired. (Doc. No. 63). Therefore, this case is referred to Magistrate Judge Erica P. Grosjean to

21   conduct a settlement conference, which is scheduled to occur on August 17, 2021 at 10:30 a.m.

22            Accordingly, it is hereby ORDERED:

23            1. A settlement conference is scheduled to occur on August 17, 2021 at 10:30 a.m. before

24                  Magistrate Judge Erica P. Grosjean at the U.S. District Court, 2500 Tulare Street,

25                  Fresno, California 93721 by Zoom videoconference.

26            2. A representative with full and unlimited authority to negotiate and enter into a binding

27
     1
      This Amended Order is entered for purposes of changing the settlement conference date from August 19, 2021 to
28   August 17, 2021 and to confirm the conference will proceed on Zoom videoconference.
     Case 1:19-cv-00396-DAD-HBK Document 70 Filed 07/21/21 Page 2 of 3


 1                 settlement agreement shall attend.2

 2            3. Those in attendance must be prepared to discuss the claims, defenses, and damages at

 3                 issue in the case. The failure of any counsel, party, or authorized person subject to this

 4                 order to appear may result in the imposition of sanctions. In addition, the conference

 5                 will not proceed and will be reset to another date.

 6            4. Defendants shall provide a confidential settlement statement no later than August 11,

 7                 2021 to the following email address: epgorders@caed.uscourts.gov. Plaintiff shall

 8                 mail his confidential settlement statement, clearly captioned “Confidential Settlement

 9                 Conference Statement,” Attn: Magistrate Judge Erica P. Grosjean, United States

10                 District Court, 2500 Tulare Street, Room 1501, Fresno, CA 93721 so that it arrives no

11                 later than August 11, 2021. Parties shall also file a Notice of Submission of

12                 Confidential Settlement Conference Statement (see Local Rule 270(d)).

13            5.    Settlement statements should not be filed with the Clerk of the Court nor served on

14                 any other party. Settlement statements shall be clearly marked “confidential” with

15                 the date and time of the settlement conference indicated prominently thereon.

16            6.    The confidential settlement statement shall be no longer than five pages in length,

17                 typed or neatly printed, and include the following:

18                 a. A brief statement of the facts of the case.

19                 b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

20                      which the claims are founded; a forthright evaluation of the parties’ likelihood of
21

22
     2
       While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to order
     parties, including the federal government, to participate in mandatory settlement conferences….” United States v.
23   United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9th Cir. 2012) (“the
     district court has broad authority to compel participation in mandatory settlement conference[s].”). The term “full
24   authority to settle” means that the individuals attending the mediation conference must be authorized to fully explore
     settlement options and to agree at that time to any settlement terms acceptable to the parties. G. Heileman Brewing
     Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official Airline Guides, Inc. v.
25   Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also have “unfettered
     discretion and authority” to change the settlement position of the party, if appropriate. Pitman v. Brinker Int’l., Inc.,
26   216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc., 2003 WL 23353478
     (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement authority is that the
27   parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D. at 486. An authorization
     to settle for a limited dollar amount or sum certain can be found not to comply with the requirement of full authority
28   to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                    2
     Case 1:19-cv-00396-DAD-HBK Document 70 Filed 07/21/21 Page 3 of 3


 1                   prevailing on the claims and defenses; and a description of the major issues in

 2                   dispute.

 3               c. An estimate of the cost and time to be expended for further discovery, pretrial, and

 4                   trial.

 5               d. The party’s position on settlement, including present demands and offers and a

 6                   history of past settlement discussions, offers, and demands.

 7               e. A brief statement of the party’s expectations and goals for the settlement

 8                   conference, including how much the party is willing to accept and/or willing to

 9                   pay.

10               f. If the parties intend to discuss the joint settlement of any other actions or claims

11                   not in this suit, a brief description of each action or claim as set forth above,

12                   including case number(s) if applicable.

13            7. The Clerk of the Court is directed to serve a copy of this order on the Litigation Office

14               at Salinas Valley State Prison.

15

16
     Dated:      July 21, 2021
17                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25            Cc: Michelle Rooney, CRD
26
27

28
                                                         3
